FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 BALDEV SINGH MANHANI,                              No. 17-72231
                                 Petitioner,
                                                     Agency No.
                      v.                            A097-545-859

 WILLIAM P. BARR, Attorney
 General,                                             OPINION
                       Respondent.


          On Petition for Review of an Order of the
              Board of Immigration Appeals

                  Submitted October 22, 2019*
                     Seattle, Washington

                    Filed November 25, 2019

  Before: Richard R. Clifton and Sandra S. Ikuta, Circuit
       Judges, and Jed S. Rakoff,** District Judge.

                    Opinion by Judge Clifton



    *
     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
    **
       The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
2                         MANHANI V. BARR

                            SUMMARY***


                             Immigration

    The panel denied Baldev Singh Manhani’s petition for
review of a decision of the Board of Immigration Appeals
denying a waiver of deportation under 8 U.S.C.
§ 1227(a)(1)(H), based on the frivolous asylum application
bar at 8 U.S.C. § 1158(d)(6), holding that the bar precludes an
applicant from receiving all benefits under the Immigration
and Nationality Act.

    Section 1158(d)(6) states that if the Attorney General
determines that an alien has knowingly made a frivolous
application for asylum and the alien has received the notice
under paragraph (4)(A), the alien shall be permanently
ineligible for any benefits under this chapter.

    Manhani argued that the Immigration Judge’s uncontested
finding that he filed a frivolous asylum application did not
bar him from receiving a waiver under § 1158(d)(6) because
the bar applied to asylum benefits only. The panel disagreed.
In light of the plain language of the Act, this circuit’s
precedent, and that of other circuits, the panel concluded that
the phrase “under this chapter” refers to Chapter 12 of Title 8
of the U.S. Code (the INA), the chapter in which the section
is found. The panel rejected Manhani’s contention that the
phrase applied to only the subchapter or section containing
the frivolous asylum bar. The panel therefore held that, as a
result of the frivolous asylum application finding, Manhani is

    ***
        This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                    MANHANI V. BARR                        3

barred from receiving all benefits under the INA, including a
waiver of deportation.


                        COUNSEL

Cornell Kirby, Seattle, Washington, for Petitioner.

Laura Halliday Hickein, Trial Attorney; Shelley R. Goad,
Assistant Director; Office of Immigration Litigation, Civil
Division, United States Department of Justice, Washington,
D.C.; for Respondent.


                        OPINION

CLIFTON, Circuit Judge:

    Baldev Singh Manhani petitions for review of the
decision of the Board of Immigration Appeals (“BIA”)
denying him a waiver of deportation under the Immigration
and Nationality Act (“INA”) § 237(a)(1)(H), 8 U.S.C.
§ 1227(a)(1)(H). Manhani argues that the Immigration
Judge’s (“IJ”) uncontested finding that he filed a frivolous
asylum application does not bar him from receiving such a
waiver under INA § 208(d)(6), 8 U.S.C. § 1158(d)(6). We
disagree.

   Section 1158(d)(6) states:

       If the Attorney General determines that an
       alien has knowingly made a frivolous
       application for asylum and the alien has
       received the notice under paragraph (4)(A),
4                    MANHANI V. BARR

       the alien shall be permanently ineligible for
       any benefits under this chapter, effective as of
       the date of a final determination on such
       application.

INA § 208(d)(6), 8 U.S.C. § 1158(d)(6). Manhani does not
contest the IJ’s finding that he knowingly filed a frivolous
asylum application. Rather, he contends that filing a frivolous
asylum application renders him ineligible for asylum benefits
only, not all immigration benefits. This case thus raises the
question of the meaning of the phrase “this chapter” in
§ 1158(d)(6). We conclude that “this chapter” refers to
Chapter 12 of Title 8 of the U.S. Code, the chapter in which
the section is found. Therefore, as a result of the frivolous
asylum application finding, Manhani is barred from receiving
all benefits under the INA, including a waiver of deportation.
Accordingly, we deny the petition for review.

I. Background

    Baldev Singh Manhani is a native and citizen of India
who first entered the United States in 1998. In 1999, Manhani
filed an asylum application under a false name, “Sukhdev
Singh,” and a false date of birth. In 2002, Manhani withdrew
this application and was granted voluntary departure by an IJ.
Manhani then entered Canada and filed a Canadian asylum
application under his real name. This application contained
different facts from those listed in the 1999 U.S. application.
The Canadian asylum application was denied in 2003.

    In 2004, Manhani again entered the United States and was
stopped by immigration officials. The former Immigration
and Naturalization Service issued him a notice to appear
charging him with removability under INA § 212(a)(6)(A)(i),
                     MANHANI V. BARR                         5

8 U.S.C. § 1182(a)(6)(A)(i). Manhani submitted a second
U.S. asylum application at this time, using his real name, but
omitting any reference to his previous U.S. asylum
application under the name “Sukhdev Singh.” Based on this
second application, Manhani was granted asylum in 2005,
and became a lawful permanent resident in 2008.

    In 2013, Manhani provided his legal permanent resident
card to U.S. immigration officials at the Canadian border. At
the time, there was a “lookout” in the computer system noting
that the information for Manhani matched that of “Sukhdev
Singh.” In the sworn interview that followed, Manhani
admitted to submitting the false 1999 asylum application.
DHS then issued a notice to appear charging Manhani with
removal under INA § 212(a)(6)(C)(i), 8 U.S.C.
§ 1182(a)(6)(C)(i). DHS later amended the charge to removal
under INA § 237(a)(1)(A), 8 U.S.C. § 1227(a)(1)(A), INA
§ 212(a)(6)(C)(i), 8 U.S.C. § 1182(a)(6)(C)(i), and INA
§ 212(a)(7)(A)(i), 8 U.S.C. § 1182(a)(7)(A)(i).

    In 2016, the IJ issued a written decision finding that
Manhani filed a frivolous asylum application and holding that
he was thus barred from receiving benefits under the INA. On
appeal, the BIA adopted and affirmed the IJ’s decision. The
BIA wrote that Manhani had not meaningfully contested
either his removability or the IJ’s determination that he filed
a frivolous asylum application and held those issues to be
waived. The BIA only addressed the issue of whether the
frivolous asylum application finding precluded Manhani from
seeking a § 1227(a)(1)(H) waiver, and concluded that, under
§ 1158(d)(6), Manhani was permanently ineligible for “any
benefit under the Act.” Manhani filed this petition for review
in August 2017.
6                    MANHANI V. BARR

II.    Discussion

    Section 1158(d)(6) states that “[i]f the Attorney General
determines that an alien has knowingly made a frivolous
application for asylum . . . the alien shall be permanently
ineligible for any benefits under this chapter.” INA
§ 208(d)(6), 8 U.S.C. § 1158(d)(6). Manhani contends that
the phrase “this chapter” in § 1158(d)(6) refers to something
other than Chapter 12 of Title 8 of the U.S. Code, the chapter
in which the section is found. We are not persuaded by this
argument, as the plain language of the Act, our precedent, and
that of other circuits do not support it.

    The provision in question is found in Part I (Selection
System) of Subchapter II (Immigration) of Chapter 12
(Immigration and Nationality) of Title 8 (Aliens and
Nationality) of the U.S. Code. The INA covers all of
Chapter 12 of Title 8 of the U.S. Code, running from section
1101 to section 1537. INA, 8 U.S.C. §§ 1101–1537. The
phrase “this chapter” most clearly refers to a chapter level
division, rather than a subchapter or section level one. Thus,
the organization of the Code demonstrates that “this chapter”
refers to all of Chapter 12 and consequently the entirety of the
INA.

    This court has consistently interpreted the phrase “this
chapter” in the INA to refer to Chapter 12 of Title 8 of the
U.S. Code. For example, in interpreting 8 U.S.C.
§ 1231(a)(5), which states “the alien is not eligible and may
not apply for any relief under this chapter,” we noted that
“‘this chapter’ refers to chapter 12 of title 8 of the U.S.
Code.” See Perez-Guzman v. Lynch, 835 F.3d 1066, 1072
(9th Cir. 2016). Similarly, in reading 8 U.S.C. § 1101(b)
which states “[a]s used in subchapters I and II of this
                     MANHANI V. BARR                          7

chapter,” this court altered the quotation to read “[a]s used in
subchapters I and II of this chapter [i.e., chapter 12].” See
Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1145 (9th Cir.
2002) (last formatting change in original).

    More specifically, we have consistently read the phrase
“this chapter” in § 1158(d)(6) as referring to Chapter 12 of
Title 8 in its entirety. This court has noted that a
“determination that an applicant filed a frivolous asylum
application renders the applicant permanently ineligible for
immigration relief.” Kalilu v. Mukasey, 548 F.3d 1215, 1217
(9th Cir. 2008) (per curiam). Likewise, we have previously
upheld a BIA determination that a frivolous asylum
application created a statutory bar against a petitioner
receiving an adjustment of status or a § 212(I) waiver. See
Kulakchyan v. Holder, 730 F.3d 993, 995 (9th Cir. 2013) (per
curiam). These decisions demonstrate that the phrase “this
chapter” refers to Chapter 12 in its entirety, and that a
frivolous asylum application finding bars a petitioner from
receiving all benefits under the chapter.

    Finally, other circuits have also consistently followed this
understanding. Multiple circuits have read the phrase “this
chapter” in other sections of the INA, notably § 1231(a)(5),
to refer to Chapter 12 of Title 8 of the U.S. Code. See, e.g.,
Garcia v. Sessions, 856 F.3d 27, 32 (1st Cir. 2017), cert.
denied, 138 S. Ct. 2652 (2018) (replacing the words “this
chapter” in § 1231(a)(5) with “chapter 12 Title 8 of the U.S.
Code”); Cazun v. Atty. Gen. U.S., 856 F.3d 249, 254 (3d Cir.
2017), cert. denied sub nom. Cazun v. Sessions, 138 S. Ct.
2648 (2018) (stating that “this chapter” in § 1231(a)(5)
“refers to Chapter 12 of Title 8 of the U.S. Code”); Mejia v.
Sessions, 866 F.3d 573, 580 (4th Cir. 2017) (replacing the
words “this chapter” in § 1231(a)(5) with “Chapter 12 of Title
8                     MANHANI V. BARR

8”). Other circuits have also specifically read the phrase “this
chapter” in § 1158(d)(6) to refer to Chapter 12 in its entirety,
with the result that a frivolous asylum application finding
leads to a bar on all immigration benefits. See, e.g., Liu v.
U.S. Dep’t of Justice, 455 F.3d 106, 112 (2d Cir. 2006) (“[A]
final decision that an asylum application is frivolous
permanently forecloses the petitioner from all benefits under
the immigration laws of this country.”); Muhanna v.
Gonzales, 399 F.3d 582, 588 (3d Cir. 2005) (noting that
8 U.S.C. § 1158 (d)(6) renders an alien “‘ineligible for any
benefits’ under the immigration laws”); Scheerer v. U.S. Atty.
Gen., 445 F.3d 1311, 1317 (11th Cir. 2006) (stating that if an
alien knowingly files a frivolous application the alien is
“permanently ineligible to receive immigration benefits”);
Alexandrov v. Gonzales, 442 F.3d 395, 397 n. 1 (6th Cir.
2006) (“A finding of frivolousness is commonly referred to
as the ‘death sentence’ of immigration proceedings.”).

    Given the plain language of the Code, our precedent, and
that of other circuits it is clear that the phrase “this chapter,”
as used in § 1158(d)(6), refers to Chapter 12 of Title 8 of the
U.S. Code. Consequently, the IJ’s unchallenged
determination that Manhani filed a frivolous asylum
application renders him ineligible for all immigration benefits
under Chapter 12. Chapter 12 covers five subchapters,
including Subchapter II (Immigration), which contains
§ 1227(a)(1)(H). Thus, Manhani is ineligible for a waiver of
removal under § 1127(a)(1)(H).

III.    Conclusion

    The petition for review is denied. Under § 1158(d)(6), a
finding that a petitioner filed a frivolous application makes
that person ineligible for all benefits under Chapter 12 of
                   MANHANI V. BARR                      9

Title 8 of the U.S. Code. The IJ determined that Manhani
filed such an application, and he is therefore barred from
receiving a waiver of deportation.

   PETITION DENIED.